SCOTT R. COOK, ESQ.
Nevada Bar No. 005265
JONATHAN D. BLUM, ESQ.
Nevada Bar No. 009515
KOLESAR & LEATHAM
400 South Rampart Boulevard, Suite 400
Las Vegas, Nevada 89145
Telephone: (702) 362-7800
Facsimile: (702) 362-9472
E-Mail: scook@klnevada.com
           jblum@klnevada.com
-and-
SCOTT J. SLAVICK, ESQ. (IL Bar No. 6256681) – Admitted Pro Hac Vice
SHARON E. CALHOUN, ESQ. (IL Bar No. 6294212) - Admitted Pro Hac Vice
HANNAH Y. JUROWICZ, ESQ. (IL Bar No. 6317050) – Admitted Pro Hac Vice
BARACK FERRAZZANO KIRSCHBAUM & NAGELBERG LLP
200 W. Madison Street, Suite 3900
Chicago, Illinois 60606
Telephone: (312) 984-3100
Facsimile: (312) 984-3150
E-Mail: scott.slavick@bfkn.com
           sharon.calhoun@bfkn.com
           hannah.jurowicz@bfkn.com

Attorneys for Defendant
AFFORDABLE CARE, LLC

                           UNITED STATES DISTRICT COURT

                               DISTRICT OF NEVADA

 BOSTON DENTAL GROUP, LLC, a Nevada            Case No.: 2:16-cv-01636-RFB-CWH
 limited liability company,

              Plaintiff,                       JOINT STIPULATION FOR
                                               DISMISSAL WITHOUT PREJUDICE
                                               OF ALL CLAIMS AND
                                               COUNTERCLAIMS

 vs.

 AFFORDABLE CARE, LLC, a North
 Carolina limited liability company,

              Defendant.

 AND RELATED COUNTERCLAIM




                                           1
       Pursuant to an agreement reached between Plaintiff/Counterclaim Defendant Boston

Dental Group, LLC (“Boston Dental”), by and through its counsel, Michael R. Mushkin &

Associates P.C. and Borghese Legal, Ltd., on the one hand, and Defendant/Counterclaim Plaintiff

Affordable Care, LLC (“Affordable Care”), by and through its counsel, Kolesar & Leatham and

Barack Ferrazzano Kirschbaum & Nagelberg LLP, the Parties hereby stipulate that:

       1. The Stipulation and Order Regarding Satisfaction of Attorneys’ Fees and Costs Incurred

entered as Docket #82 on December 20, 2017 is VACATED.

       2. This action be dismissed without prejudice, each party to bear its own costs and fees.

///

///

///

///

///

///

///

///

///

///

///

///

///

///

///



                                                2
       3. With the consent of the Court, the Court shall retain jurisdiction for the limited purpose

of enforcing the parties’ settlement agreement.

       IT IS SO STIPULATED.

 DATED this November 27, 2018                     DATED this November 27, 2018
 KOLESAR & LEATHAM                                BORGHESE LEGAL, LTD.

 By /s/ Sharon E. Calhoun                         By /s/ Mark Borghese
    SCOTT R. COOK, ESQ.                              MARK BORGHESE, ESQ.
    Nevada Bar No. 005265                            Nevada Bar No. 6231
    JONATHAN D. BLUM, ESQ.                           10161 Park Run Drive, Suite 150
    Nevada Bar No. 009515                            Las Vegas, Nevada 89145
    400 South Rampart Boulevard, Suite 400           mark@borgheselegal.com
    Las Vegas, Nevada 89145
    scook@klnevada.com
    jblum@klnevada.com

    SCOTT J. SLAVICK, ESQ. (IL Bar No.                MICHAEL R. MUSHKIN, ESQ.
    6256681) Admitted Pro Hac Vice                    Nevada Bar No. 2421
    SHARON E. CALHOUN, ESQ. (IL Bar No.               MICHAEL R. MUSHKIN & ASSOCIATES P.C.
    6294212) - Admitted Pro Hac Vice                  4475 S. Pecos Road
    HANNAH Y. JUROWICZ, ESQ. (IL Bar No.              Las Vegas, Nevada 89121
    6317050) – Admitted Pro Hac Vice                  michael@mushlaw.com
    BARACK FERRAZZANO KIRSCHBAUM &
    NAGELBERG LLP
    200 W. Madison Street, Suite 3900
    Chicago, Illinois 60606                           Attorneys for Plaintiff
    Telephone: (312) 984-3100                         Boston Dental Group, LLC
    scott.slavick@bfkn.com
    sharon.calhoun@bfkn.com
    hannah.jurowicz@bfkn.com

    Attorneys for Defendant
    Affordable Care, LLC

                                            ORDER

               IT IS SO ORDERED.




               UNITED STATES DISTRICT JUDGE


               DATED: November 29, 2018.


                                                  3
                                 CERTIFICATE OF SERVICE

       I am a resident of Clark County, Nevada and am over the age of 18 years and not a party

to the action. My business address is: 10161 Park Run Drive, Suite 150, Las Vegas, Nevada, 89145.

       On November 27, 2018, I served this document on the parties listed on the attached service

list via one or more of the methods of service described below as indicated next to the name of the

served individual or entity by a checked box:

       PERSONAL SERVICE: by personally hand-delivering or causing to be hand delivered
       by such designated individual whose particular duties include delivery of such on behalf
       of the firm, addressed to the individual(s) listed, signed by such individual or
       his/her representative accepting on his/her behalf. A receipt of copy signed and dated by
       such an individual confirming delivery of the document will be maintained with the
       document and is attached.

       EMAIL: By transmitting a copy of the document to the electronic-mail address designated
       by the attorney or the party who has consented to such manner of service.

       E-FILE: Automatically through the court’s electronic filing system.

       FAX SERVICE: by transmitting to a facsimile machine maintained by the attorney or the
       party who has consented to such manner of service.

       MAIL SERVICE: by placing a true copy thereof enclosed in a sealed envelope with
       postage thereon fully prepaid, in the United States mail at Las Vegas, Nevada. I am readily
       familiar with the firm’s practice of collection and processing correspondence by mailing.
       Under that practice, it would be deposited with the U.S. Postal Service on that same day
       with postage fully prepaid at Las Vegas, Nevada in the ordinary course of business. I am
       aware that on motion of the party served, service is presumed invalid if postal cancellation
       date or postage meter date is more than one day after date of deposit for mailing an
       affidavit.

       I declare that under penalty of perjury under the laws of the State of Nevada that the above

is true and correct. I further declare that I am employed in the office of a member of the bar of this

court at whose direction the service was made.


                                               /s/ Mark Borghese

                                               An employee of BORGHESE LEGAL, LTD.

                                                  4
                                     SERVICE LIST


            ATTORNEYS                       PARTIES     METHOD OF
            OF RECORD                     REPRESENTED    SERVICE

Scott R. Cook, Esq.                     Attorneys for    Personal service
Jonathan D. Blum, Esq.                  Defendant        Email
Kolesar & Leatham                                        E-File
400 South Rampart Blvd., Suite 400                       Fax service
Las Vegas, NV 89145                                      Mail service

Email: scook@klnevada.com,
jblum@klnevada.com



Scott J. Slavick, Esq.                  Attorneys for    Personal service
Sharon E. Calhoun, Esq.                 Defendant        Email
Hannah Y. Jurowicz, Esq.                                 E-File
Barack Ferrazzano Kirschbaum &                           Fax service
Nagelberg LLP                                            Mail service
200 W. Madison St., Suite 3900
Chicago, IL 60606

Email: hannah.jurowicz@bfkn.com,
sharon.calhoun@bfkn.com,
scott.slavick@bfkn.com




                                          5
